Por Cuanto, con .fecha 8 de abril de 1935, al llamarse este caso para que la parte apelante mostrara razones en virtud de las cuales no debería desestimarse el recurso interpuesto, la referida apelante radicó en la secretaría de este tribunal un documento a manera de alegato que consta de 51 páginas;
Por cuanto, en el referido documento se dedican 49 páginas a copiar verbatim las alegaciones de la demanda, las alegaciones de la contestación, la relación de hechos, opinión y sentencia de la corte inferior, notificación de sentencia por el Secretario de la Corte de Distrito a la parte demandada, el escrito de apelación presentado por ésta, amén de una narración de las declaraciones prestadas por todos los testigos que comparecieron ante la corte inferior;
Por cuanto, el documento referido no contiene una relación con-cisa de la causa, siendo más bien una transcripción de autos donde no se hace un señalamiento de errores de acuerdo con los reglamentos de este tribunal;
Por cuanto, la parte apelante se limita a decir que ha habido abuso discrecional de la corte inferior y que es manifiesta la parcia-lidad con que apreció en su conjunto las alegaciones y la prueba el tribunal sentenciador, sin 'que del documento que se presenta a ma-nera dé alegato surja dicha parcialidad ni abuso alguno de discreción;
Por tanto, se declara con lugar la moción presentada por la parte apelada y se desestima el recurso interpuesto.
El Juez Asociado Sr. Aldrey no intervino.
Por la Corte, a propuesta de sus varios jueces, se declaró no ha-' ber lugar a las desestimaciones solicitadas en los siguientes casos:
Nos. 6964, 6983, 6989, 6715, 6728, 7020, 7021.
*1006(b ) PALTA DE DILIGENCIA O BUENA PE EN LA TRAMITACION DEL RECURSO.
Llamados los siguientes casos para que se demostraran razones por las cuales no deberían desestimarse por abandono, la corte, oídos los apelantes, ordenó que los recursos siguieran tramitándose con-forme a ley:
Nos. 6614, 6625, 6852, 6871 y 7098.
En los siguientes casos, a propuesta de sus distintos jueces, la Corte desestimó los recursos interpuestos por el fundamento arriba expresado:
Nos. 6373, 6528, 6610, 6832, 6860, 6927, 6928, 6937, 6941, 6960, 6986, 7011, 7019, 7024, 7026, 7053, 7067, 7076, 7093, 7099.
En los siguientes casos, a propuesta de sus distintos jueces, la corte declaró no haber lugar a desestimar los recursos interpuestos:
Nos. 6836, 6878, 6915, 6922, 6964, 6978, 6998, 7050, 7077, 7084.
(c) FRIVOLIDAD DE RECURSOS.